Case 1:18-cv-02620-ADC Document 31 Filed 03/13/19 Page 1 of 1
CaSe 1:18-cv‘02620-ADC Document 30 Filed 03/12/19 Page 2 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MARYLAND
BALTIMORE DIVISION

KERI EVERHART, Case No: l:lS-cv-02620-GLR

Plaintif`f,
[m] ORDER OF DISMISSAL
v.

CHASE BANK USA, N.A.,

Defendants.

 

"‘['HEH%BE-B] ORDER OF DISMISSAL
Plaintiff, Keri Everhart (“Plaintifi”), and Defendant, Chase Bank USA, N.A.,
(“Defendant”), having filed a .loint Notice of Settlement and the Court being otherwise

sufficiently advised,

lT IS HEREBY ORDERED that Plaintif`f’s claims against Defendant are DISMISSED

with prejudice. Each party shall bear their own costs and attomey’s fees.

SO ORDERRED.

DATED; /'S, H,.Jv Zolq

 

United States Magistrate Judge

 

